Name: Council Regulation (EEC) No 1487/85 of 23 May 1985 fixing, for the 1985/86 marketing year, the monthly increases in the activating threshold price, the guide price and the minimum price for peas and field beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 151 / 10 Official Journal of the European Communities 10 . 6 . 85 COUNCIL REGULATION (EEC) No 1487/ 85 of 23 May 1985 fixing, for the 1985/ 86 marketing year, the monthly increases in the activating threshold price, the guide price and the minimum price for peas and field beans HAS ADOPTED THIS REGULATION:THE COUNCIL OF THE EUROPEAN COMMUNITIES , Article 1 1 . For the 1985 / 86 marketing year , the amount of the monthly increases in the guide price and the minimum price for peas and field beans shall be fixed at 0,1 80 ECU per 100 kilograms . 2 . The increases referred to in paragraph 1 shall be applied for six months . Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 1431 / 82 of 1 8 May 1982 laying down special measures for peas and field beans 0 ), as last amended by Regulation (EEC) No 1485 / 85 ( 2 ), and in particular Article 2a thereof, Having regard to the proposal from the Commission , Whereas , under Article 2 (2 ) of Regulation (EEC) No 1431 / 82 , the amounts by which the activating threshold price , the guide price and the minimum price for peas and field beans are respectively increased each month as from the beginning of the thrid month of the marketing year should be fixed and the number ofmonths during which these increases are applied should be determined : Whereas these increases , equal for each of the months , must be fixed bearing in mind the average storage costs and the level of interest recorded in the Community ; whereas the average storage costs should be established on the basis of the cost of warehousing in appropriate premises and the handling costs necessary for good storage ; whereas interest may be calculated on the basis of the rate considered as normal for the regions of production , Article 2 1 . For the 1985 / 86 marketing year , the amount of the monthly increases in the activating threshold price of peas and field beans shall be fixed at 0,400 ECU per 100 kilograms . 2 . The increases referred to in paragraph 1 shall be applied for six months . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply as from 1 July 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1985 . For the Council The President C. SIGNORILE ( ») OJ No L 162 , 12 . 6 . 1982 , p. 28 . ( 2 ) See page 7 of this Official Journal .